        Case 3:20-cv-01063-SB         Document 28       Filed 11/20/20     Page 1 of 19




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



OTRA, LLC,                                                           Case No. 3:20-cv-01063-SB

                      Plaintiff,                                       OPINION AND ORDER

               v.

AMERICAN SAFETY INDEMNITY
COMPANY,

                      Defendant.


BECKERMAN, U.S. Magistrate Judge.

       This case arises out of an insurance coverage dispute between American Safety

Indemnity Company (“ASIC”) and its insured, OTRA, LLC (“OTRA”). The parties have moved

for summary judgment on the question of whether ASIC had a duty to defend OTRA in R.S. v.

Shanghai Joe, Inc., dba The Safari Showclub, et al., Case No. 18-cv-28333 (Multnomah Cty.

Cir. Ct.) (the “Underlying Lawsuit”). The Court has jurisdiction over this matter under 28 U.S.C.

§ 1332, and the parties have consented to the jurisdiction of a U.S. Magistrate Judge pursuant to

28 U.S.C. § 636(c). For the reasons that follow, the Court grants OTRA’s motion for partial

summary judgment and denies ASIC’s motion for summary judgment.



PAGE 1 – OPINION AND ORDER
           Case 3:20-cv-01063-SB        Document 28       Filed 11/20/20     Page 2 of 19




                                         BACKGROUND1

I.     THE INSURANCE POLICY

       ASIC issued a commercial general liability policy (the “Policy”) to OTRA, which

covered the period between September 24, 2008 and September 24, 2009. (Decl. of Jennifer

Crow in Supp. of Def.’s Mot. Summ. J. (“Crow Decl.”) ¶ 2; Crow Decl. Ex. B, at 2-141.)2 The

Policy provides for, among other things, “Bodily Injury and Property Damage Liability” in

Coverage A and “Personal Advertising Injury Liability” in Coverage B. (Crow Decl. Ex. B, at

78, 82) (bold and all caps omitted). The Policy also includes a “Liquor Liability Coverage Form”

and several endorsements providing additional coverage, including an endorsement entitled

“Limited Assault or Battery Insurance” (“A&B coverage”). (Crow Decl. Ex. B, at 99, 135) (bold

and all caps omitted).

       A.        Coverage A

       Coverage A provides coverage for “bodily injury” that was caused by an “occurrence,”

took place in the “coverage territory,” and occurred “during the policy period,” assuming the

insured and its authorized employees did not know that the bodily injury “had occurred, in whole

or in part,” before “the policy period.” (Crow Decl. Ex. B, at 78.) The Policy defines “[b]odily

injury” as “bodily injury, sickness or disease sustained by a person, including death resulting


       1
         “An insurer’s duty to defend, according to the widely accepted ‘four-corners’ rule, is
determined by comparing the complaint to the insurance policy.” W. Hills Dev. Co. v. Chartis
Claims, Inc., 385 P.3d 1053, 1055 (Or. 2016) (quoting Restatement of Liability Insurance § 13,
comment a). Thus, the Background that follows focuses primarily on the insurance policy that
ASIC issued to OTRA and the operative complaint from the Underlying Lawsuit, which the
parties agree is the Fourth Amended Complaint (“FAC”). (See Def.’s Resp. to Pl.’s Mot. for
Partial Summ. J. (“Def.’s Resp.”) at 3, stating that “[t]he parties agree that the FAC governs this
analysis”).
       2
           The Court’s record citations refer to the page numbers assigned by the electronic filing
system.

PAGE 2 – OPINION AND ORDER
         Case 3:20-cv-01063-SB         Document 28       Filed 11/20/20     Page 3 of 19




from any these at any time.” (Crow Decl. Ex. B, at 89.) The Policy defines an “occurrence” as

“an accident, including continuous or repeated exposure to substantially the same general

harmful conditions,” and states that the “[c]overage territory” includes the United States. (Crow

Decl. Ex. B, at 89, 91.)

       Coverage A is subject to several exclusions. For example, Coverage A excludes coverage

for bodily injury that was (1) “expected or intended from the standpoint of the insured,” or (2)

due to the “furnishing of alcoholic beverages to a person under the legal drinking age[.]” (Crow

Decl. Ex. B, at 79.)

       B.        Coverage B

       Coverage B provides coverage for “personal and advertising jury” that was “caused by an

offense arising out of [the insured’s] business but only if the offense was committed in the

‘coverage territory’ during the policy period.” (Crow Decl. Ex. B, at 82-83.) The Policy defines

“[p]ersonal and advertising injury” as an injury, including any consequential “bodily injury,” that

arises out of several specified offenses, including “[f]alse arrest, detention or imprisonment,” and

“publication, in any manner, of material that violates a person’s right of privacy.” (Crow Decl.

Ex. B, at 91.)

       C.        Liquor Liability Coverage Form

       The Liquor Liability Coverage Form provides coverage for an “injury” that was caused

by the “selling, serving or furnishing of any alcoholic beverage,” and occurred “during the policy

period in the ‘coverage territory.’” (Crow Decl. Ex. B, at 135.) The Liquor Liability Coverage

Form defines an “injury” as “all damages, including damages because of ‘bodily injury’ and

‘property damage,’ and including damages for care, loss of services or loss of support.” (Crow

Decl. Ex. B, at 139.) The Liquor Liability Coverage Form excludes coverage for, among other



PAGE 3 – OPINION AND ORDER
         Case 3:20-cv-01063-SB          Document 28        Filed 11/20/20      Page 4 of 19




things, an “injury” that was “expected or intended from the standpoint of the insured[.]” (Crow

Decl. Ex. B, at 135.)

        D.       A&B Coverage

        The A&B coverage provides coverage for “‘bodily injury’ and ‘personal or advertising

injury’ arising out of an ‘assault or battery’ by any insured, whether provoked or unprovoked by

any person, or out of any act or omission in connection with,” among other things, the

“[n]egligent hiring, supervision, retention or training of any ‘employee[.]’” (Crow Decl. Ex. B, at

99.) The A&B coverage defines an “[a]ssault or battery” as “harmful or offensive contact

between or among two or more persons including, but not limited to, apprehension of harmful or

offensive contact or threats of harmful or offensive contact.” (Crow Decl. Ex. B, at 100.) The

A&B coverage excludes coverage for “sexual assault, abuse or molestation” and “‘[b]odily

injury’ or ‘property damage’ expected or intended from the standpoint of the insured.” (Crow

Decl. Ex. B, at 100.) The A&B coverage also provides that the “bodily injury” or “personal and

advertising injury” must be caused by an “occurrence” that “takes place in the ‘coverage

territory’ . . . [and] during the policy period.” (Crow Decl. Ex. B, at 99.)

        E.       Other Relevant Exclusions

        The Policy includes exclusions for “Abuse, Molestation, [and] Sexual Assault” (the

“AMS exclusion”) and “Injury to Performers.” (Crow Decl. Ex. B, at 124, 131) (bold and all

caps omitted).

                 1.     The AMS Exclusion

        The AMS exclusion excludes coverage for “any loss, claim, ‘suit’, cost, expense, or

liability for damages,” that are “directly or indirectly based on, attributable to, arising out of,

involving, resulting from or in any way related, to any extent, to the actual or threatened abuse,



PAGE 4 – OPINION AND ORDER
         Case 3:20-cv-01063-SB         Document 28       Filed 11/20/20     Page 5 of 19




molestation, exploitation, sexual assault, sexual attack, or rape of any person.” (Crow Decl. Ex.

B, at 131.) The AMS exclusion also excludes coverage for damages that are:

       directly or indirectly based on, attributable to, arising out of, involving,
       resulting from or in any way related, to any extent, to the employment,
       hiring, contracting of, investigation of, reporting of, supervision, training
       or retention of persons who are involved in any manner with the actual or
       threatened abuse, molestation, exploitation, sexual assault, sexual attack or
       rape of any person.

(Crow Decl. Ex. B, at 131.)

                  2.   Injury to Performers

       The Injury to Performers exclusion, which “applies whether or not the entertainer, talent

or performer [in question is] compensated in any manner,” excludes coverage for damages that

are:

       directly or indirectly based on, attributable to, arising out of, involving,
       resulting from or in any way related to damage, injury or loss sustained by
       persons or organizations who are entertainers, talent or performers of any
       nature and their associated entourage, including but not limited to damage,
       injury or loss sustained during preparation, rehearsal, performance or
       breakdown activities.

(Crow Decl. Ex. B, at 124.) The Injury to Performers exclusion defines “[e]ntourage” as “the

staff, associated personnel, security, family, guests and other individuals whose presence is at the

invitation of, or travel with the knowledge of the entertainer, talent or performer.” (Crow Decl.

Ex. B, at 124.)

II.    THE UNDERLYING LAWSUIT

       The plaintiff in the Underlying Lawsuit (“R.S.”) filed the FAC on April 26, 2019, naming

OTRA and others as defendants. (Crow Decl. ¶ 8; Crow Decl. Ex. A, at 2-3.) R.S. alleged that

OTRA did business as, and owned, “The Safari Showclub” strip club, R.S. was “trafficked

through” The Safari Showclub during Steven Toth’s (“Toth”) tenure as the manager, OTRA

transferred ownership of The Safari Showclub to Shanghai Joe, Inc. “shortly after R.S. was

PAGE 5 – OPINION AND ORDER
            Case 3:20-cv-01063-SB      Document 28       Filed 11/20/20     Page 6 of 19




trafficked through The Safari Showclub,” and Toth “later pled guilty to charges involving child

sex trafficking at another . . . OTRA-related company.” (Crow Decl. Ex. A, at 3-4.)

        R.S. alleged in the FAC that when she was fifteen and sixteen years old, sex traffickers

“preyed upon . . . [and] ‘groomed’ her and worked her at strip clubs owned and operated by

the . . . [d]efendants.” (Crow Decl. Ex. A, at 6.) R.S.’s trafficker took her to The Safari Showclub

when she was fifteen, using an identification card with “the name, date of birth, physical

description and photograph on it of an adult woman who was not R.S., and did not resemble

R.S.” (Crow Decl. Ex. A, at 7.) The trafficker “coerced” R.S. “into presenting the identification

card to managers and employees . . . for purposes of gaining access to the club.” (Crow Decl. Ex.

A, at 7.)

        The Safari Showclub “accepted the identification card as proof that R.S. was an adult,

without scrutinizing the card or questioning R.S.” (Crow Decl. Ex. A, at 7.) The Safari Showclub

also “offer[ed] [R.S.] to customers as live nude entertainment, for nude dancing and ‘lap

dancing,’ and for sham companionship for the entertainment of adult customers and the financial

benefits and profit of the club.” (Crow Decl. Ex. A, at 7.) R.S. later “told The Safari Showclub,

its employees, and independent contractors working under the direction and supervision of The

Safari Showclub, that she was only [fifteen] years old.” (Crow Decl. Ex. A, at 7.) Despite this

warning, “The Safari Showclub, its employees, and independent contractors working under the

club’s direction and supervision” continued to “intentionally, recklessly, or negligently” coerce

R.S. into “dancing naked in front of the customers,” who “would ogle her, say inappropriate and

offensive things to her, utter obscenities at her, throw money at her, stuff money into her

undergarments, and touch her in both sexual and non-sexual ways that made her uncomfortable

and caused anxiety and emotional distress that is ongoing.” (Crow Decl. Ex. A, at 7-8.)



PAGE 6 – OPINION AND ORDER
           Case 3:20-cv-01063-SB       Document 28       Filed 11/20/20     Page 7 of 19




       In addition to the conduct described above, “The Safari Showclub, its employees,

independent contractors working under the direction and supervision of The Safari Showclub, or

customers of The Safari Showclub,” also “intentionally, recklessly, or negligently” coerced R.S.

“into drinking alcoholic beverages,” which “result[ed] in bodily injury to R.S., including

headache, depression, dizziness, disorientation, loss of inhibition, nausea, anxiety, emotional

distress and alcohol dependency, some or all of which are ongoing.” (Crow Decl. Ex. A, at 9-10.)

Additionally, “The Safari Showclub, its employees, and independent contractors under the

direction and supervision of The Safari Showclub” coerced R.S. into performing for “customers

in ways other than nude dancing,” such as “mock flirting, socializing, engaging in inappropriate

and offensive sexual banter and innuendo[.]” (Crow Decl. Ex. A, at 9-10.)

       The FAC included several other troubling allegations against The Safari Showclub. For

example, R.S. alleged that:

       •       “The Safari Showclub, its employees, independent contractors working

               under the direction and supervision of The Safari Showclub, and

               customers” “intentionally, recklessly, or negligently” coerced R.S. “into

               ingesting drugs and other substances, including cocaine and marijuana.”

       •       “The Safari Showclub, its employees, independent contractors working

               under the direction and supervision of The Safari Showclub, and

               customers” “intentionally, recklessly, or negligently” exposed R.S. to

               “nudity, depictions of nudity, obscenity, displays or depictions of sexual

               conduct or simulated sexual conduct, and transactions involving the

               exchange of money for the performance of acts involving nudity, sexual

               conduct, and simulated sexual conduct.”


PAGE 7 – OPINION AND ORDER
         Case 3:20-cv-01063-SB       Document 28        Filed 11/20/20     Page 8 of 19




     •       The Safari Showclub and its employees “intentionally, recklessly, or

             negligently” coerced R.S. into using “her body and behaving in ways to

             persuade . . . customers to spend more money,” and giving the money she

             received to The Safari Showclub and its employees.

     •       “The Safari Showclub and its employees coerced R.S. into going to

             another location to be photographed in provocative and sexually

             suggestive poses for publication in Exotic Magazine as advertising for live

             nude dancing at The Safari Showclub.”

     •       “The Safari Showclub, its employees, and independent contractors

             working under the direction and supervision of The Safari Showclub,

             knew, or had reason to know based upon experience, that pimps,

             prostitutes, and persons involved in sex trafficking frequently attempt to

             and do enter onto and remain on the premises of strip clubs, including The

             Safari Showclub, for purposes of accessing the clubs and their customers

             for their own benefit and personal profit.”

     •       “The Safari Showclub knew that its employees, independent

             contractors . . . , and customers . . . frequently possessed drugs, ingested

             drugs, shared drugs, and coerced others into ingesting drugs, including

             cocaine, marijuana, and prescription narcotics, on The Safari Showclub’s

             licensed premises[.]”

     •       “[T]he place or character of The Safari Showclub’s business, or its past

             experience, is such that The Safari Showclub reasonably anticipated

             careless or criminal conduct on the part of its employees, independent


PAGE 8 – OPINION AND ORDER
         Case 3:20-cv-01063-SB         Document 28        Filed 11/20/20     Page 9 of 19




               contractors . . . , and its customers and other third person using or upon its

               premises.”

(Crow Decl. Ex. A, at 13-15, 18.)

       R.S. also alleged in the FAC that The Safari Showclub was negligent in several respects.

For example, R.S. alleged that The Safari Showclub “breached its duties” by: (1) “failing to

scrutinize or verify the forms of identification presented by persons who appear under the age of

[twenty-six] years old, including R.S., who attempt to gain entry to The Safari Showclub,” (2)

“accepting as proof of age . . . a form of identification that was not issued to R.S., obviously did

not identify R.S., did not have R.S.’s photograph, name, date of birth or physical description on

it, and included a photograph of an adult woman who was not R.S.,” (3) “failing to adopt and

implement reasonable procedures for verifying the age and identity of persons attempting to gain

entry to The Safari Showclub premises, and who appear to be under the age of [twenty-six] years

old, including R.S.,” (4) “failing to employ identification verification machines or other

technology to verify forms of identification offered by persons, including R.S., attempting to

enter The Safari Showclub premises,” and (5) “failing to properly train . . . [its] employees and

managers to properly verify the age and identity of every person appearing to be under the age of

[twenty-six], including R.S., who attempts to enter The Safari Showclub premises.” (Crow Decl.

Ex. A, at 19-20.)

       R.S. also alleged that The Safari Showclub breached its duties by failing to: (1) “adopt

and implement reasonable procedures to discover the presence of minors and persons under the

age of [eighteen] years old, including R.S., and promptly remove them from [the] club,” (2)

“properly supervise [its] employees and managers to prevent the entry of minors . . . and victims

of child sex trafficking, including R.S.,” (3) “train its employees and managers to recognize and



PAGE 9 – OPINION AND ORDER
        Case 3:20-cv-01063-SB         Document 28       Filed 11/20/20     Page 10 of 19




report signs of child sex trafficking,” (4) “prevent customers and other third persons from ogling

R.S. . . . or touching her in sexual or non-sexual ways,” (5) “prevent employees, independent

contractors . . . , and customers and others third persons, from supplying R.S. with alcohol or

drugs,” and (6) “discover and intervene in illegal or unsafe conduct occurring on [the club’s]

premises, including with regard to R.S.” (Crow Decl. Ex. A, at 19-20, 23.)

       Based on these events, R.S. asserted claims against OTRA (doing business as The Safari

Showclub) for negligence, negligence per se, joint and vicarious liability (based on the acts of

the club’s employees, agents, and contractors), and violation of OR. REV. STAT. § 30.867. (Crow

Decl. Ex. A, at 6, 9, 13, 24, 26.)

III.   PROCEDURAL HISTORY

       OTRA tendered claims for defense and indemnity of the Underlying Lawsuit to ASIC

and two other liability insurance companies, Capitol Specialty Insurance Corporation (“Capitol”)

and Nationwide E&S Specialty (“Scottsdale”). (Crow Decl. ¶¶ 6, 8, 10, 13.) Scottsdale agreed to

defend OTRA in December 2018, and ASIC denied its duty to defend or indemnify in

correspondence dated October 8, 2019. (Crow Decl. ¶¶ 12, 14.) Capitol also denied that it had a

duty to defend, which prompted OTRA to sue Capitol in state court. (Crow Decl. ¶ 15.)

       After the state court found that Capitol had a duty to defend OTRA, “Capitol joined

Scottsdale in contributing to [OTRA]’s defense in the Underlying Lawsuit.” (Crow Decl. ¶¶ 18,

20.) In late December 2019, R.S. settled with the defendants she named in the Underlying

Lawsuit and agreed to dismiss the Underlying Lawsuit with prejudice and without costs or fees.

(Decl. of Nicholas Thede in Supp. of Pl.’s Mot. Partial Summ. J. (“Thede Decl.”) ¶ 3; Thede

Decl. Ex. 2, at 1-3.)

       In mid-January 2020, after the Underlying Lawsuit was settled and dismissed, Capitol

and Scottsdale assigned OTRA their rights to seek contribution from ASIC for the fees and costs
PAGE 10 – OPINION AND ORDER
        Case 3:20-cv-01063-SB         Document 28       Filed 11/20/20     Page 11 of 19




incurred in defending the Underlying Lawsuit. (Thede Decl. ¶ 11; Thede Decl. Ex. 10, at 1-6.)

OTRA filed this action against ASIC on July 1, 2020, and the parties’ cross-motions for

summary judgment followed.

                                           ANALYSIS

I.     LEGAL STANDARDS

       Summary judgment is appropriate if “there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a). On a motion

for summary judgment, the court must view the facts in the light most favorable to the non-

moving party, and draw all reasonable inferences in favor of that party. Porter v. Cal. Dep’t of

Corr., 419 F.3d 885, 891 (9th Cir. 2005). The court does not assess the credibility of witnesses,

weigh evidence, or determine the truth of matters in dispute. Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 249 (1986). “Where the record as a whole could not lead a rational trier of fact to

find for the nonmoving party, there is no genuine issue for trial.” Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 587 (1986) (quoting First Nat’l Bank of Ariz. v. Cities Serv.

Co., 391 U.S. 253, 289 (1968)).

II.    DISCUSSION

       The parties’ motions present the question of whether ASIC had a duty to defend OTRA

in the Underlying Lawsuit. As explained below, OTRA has met its initial burden of proving

coverage, and ASIC has failed to meet its burden of proving an exclusion from coverage. See

generally Griggs v. Allstate Ins. Co., No. 3:12-cv-00463-MO, 2013 WL 840175, at *2 (D. Or.

Mar. 6, 2013) (“[T]he initial burden of proving coverage is on the insured. At that point, the

burden shifts, and the insurer must prove that an exclusion applies.” (citing Emp’rs Ins. of

Wausau v. Tektronix, Inc., 156 P.3d 105, 119 (Or. Ct. App. 2007))). The Court therefore grants



PAGE 11 – OPINION AND ORDER
        Case 3:20-cv-01063-SB          Document 28       Filed 11/20/20     Page 12 of 19




OTRA’s motion for partial summary judgment and denies ASIC’s motion for summary

judgment.

       A.      Applicable Law3

       Oregon courts “examine[] two documents to determine whether an insurer has a duty to

defend an action against its insured: the insurance policy and the complaint in the action against

the insured.” Bresee Homes, Inc. v. Farmers Ins. Exch., 293 P.3d 1036, 1039 (Or. 2012). “The

insurer has a duty to defend if the complaint provides any basis for which the insurer provides

coverage.” Ledford v. Gutoski, 877 P.2d 80, 83 (Or. 1994) (citing Nielsen v. St. Paul Co., 583

P.2d 545, 547 (Or. 1978)). Thus, “even if the complaint alleges some conduct outside the

coverage of the policy, the insurer may still have a duty to defend if certain allegations of the

complaint, without amendment, could impose liability for conduct covered by the policy.” Id.

(emphasis added) (citing Ferguson v. Birmingham Fire Ins., 460 P.2d 342, 347 (Or. 1969)).

       If the insured meets its initial burden of proving that “the allegations in the complaint

trigger the insurer’s duty to defend,” then the insurer must demonstrate that “one or more

exclusions in the insurance policy absolve it of that duty.” Bighorn Logging Corp. v. Truck Ins.

Exch., 437 P.3d 287, 293 (Or. Ct. App. 2019) (citing FountainCourt Homeowners’ Ass’n v.

FountainCourt Dev., LLC, 380 P.3d 916, 927 (Or. 2016)). Under Oregon law, “any ambiguity in

an exclusionary clause is strictly construed against the insurer.” Stanford v. Am. Guar. Life Ins.

Co., 571 P.2d 909, 911 (Or. 1977) (citing United Pac. Ins. v. Truck Ins. Exch., 541 P.2d 448, 454

(1975)); see also Ledford, 877 P.2d at 83 (explaining that “[a]ny ambiguity in the complaint with



       3
         “In a diversity action like this one, the substantive law of the forum state applies[.]”
Travelers Prop. Cas. Co. of Am. v. Liberty Surplus Ins. Corp., 806 F. App’x 526, 528 (9th Cir.
2020) (citing Conestoga Servs. Corp. v. Exec. Risk Indem., Inc., 312 F.3d 976, 980-81 (9th Cir.
2002)).

PAGE 12 – OPINION AND ORDER
        Case 3:20-cv-01063-SB         Document 28       Filed 11/20/20     Page 13 of 19




respect to whether the allegations could be covered is [likewise] resolved in favor of the

insured”).

       B.      Evidentiary Objections

       Before addressing the merits of the parties’ motions, the Court must address the three

evidentiary objections ASIC raised in its response to OTRA’s motion. Specifically, ASIC objects

to: (1) page four of OTRA’s motion because it “mischaracterizes” whether the FAC alleges that

OTRA “knowingly or intentionally” violated an Oregon statute; (2) OTRA’s reliance on

pleadings from, and OTRA’s representations regarding, a different insurance coverage dispute

relating to the Underlying Lawsuit, because it is “irrelevant in this case”; and (3) OTRA’s

“attempts to insert the word ‘negligence’ into multiple paragraphs in R.S.’s [FAC] where such

word is absent,” because R.S.’s allegations “govern, not [OTRA’s] recitation of those allegations

with insertions of additional language.” (Def.’s Resp. at 1-4.)

       The Court overrules ASIC’s evidentiary objections. As an initial matter, ASIC failed to

confer with OTRA (see Def.’s Resp. at 1, failing to include a conferral certification), as required

by the Local Rules. See LR 56-1(b) (“Evidentiary objections in a [summary judgment] response

or reply memorandum are subject to the certification requirement of LR 7-1(a).”). The Court also

overrules ASIC’s relevance objection because it is duplicative of the summary judgment

standard itself. See Doutherd v. Montesdeoca, No. 2:17-cv-02225, 2020 WL 6043952, at *4

(E.D. Cal. Oct. 13, 2020) (overruling relevance objections and explaining that relevance

objections are necessarily duplicative of the summary judgment standard, because the court may

not rely on any irrelevant facts). Finally, the Court overrules ASIC’s objections to OTRA’s

characterization of the FAC and R.S.’s allegations because they amount to legal arguments, not

evidentiary objections. See Cordelia Lighting, Inc. v. Zhejiang Yankon Grp. Co., No. 14-881,



PAGE 13 – OPINION AND ORDER
        Case 3:20-cv-01063-SB          Document 28       Filed 11/20/20      Page 14 of 19




2015 WL 12656241, at *2 (C.D. Cal. Apr. 27, 2015) (declining to address a moving party’s

remaining “objections” because they amounted to “legal arguments, not evidentiary objections”).

       C.      Merits

       OTRA argues that it has met its burden of proving coverage because R.S.’s allegations

trigger coverage under Coverage A, Coverage B, the Liquor Liability Coverage Form, and the

A&B coverage. (Pl.’s Mot. for Partial Summ. J. at 20.) ASIC does not dispute that R.S.’s

allegations trigger coverage under the A&B coverage, and thus that OTRA has met its initial

burden of proving coverage. (See Def.’s Resp. at 14-16.) ASIC, however, argues that the A&B

coverage’s exclusions for expected or intended injury and sexual assault, abuse, or molestation

preclude coverage under the A&B coverage.4 (Def.’s Resp. at 14-16; Def.’s Mot. Summ. J. at 20-

23.)

               1.       The A&B Coverage

       The A&B coverage provides coverage for “‘bodily injury’ and ‘personal or advertising

injury’ arising out of an ‘assault or battery’ by any insured, whether provoked or unprovoked by

any person, or out of any act or omission in connection with [the] . . . [n]egligent hiring,

supervision, retention or training of any ‘employee[.]’” (Crow Decl. Ex. B, at 99.) The A&B

coverage defines an “[a]ssault or battery” as “harmful or offensive contact between or among

two or more persons including, but not limited to, apprehension of harmful or offensive contact


       4
          In its denial letter dated October 8, 2019, ASIC acknowledged that the AMS exclusion
applies only to Coverage A, Coverage B, and the Liquor Liability Coverage Form, not the A&B
coverage. (See Thede Decl. Ex. 5, at 17-18, ASIC claimed that the AMS exclusion precluded
coverage under Coverage A, Coverage B, and the Liquor Liability Coverage Form, and that the
A&B coverage’s exclusion for “sexual assault, abuse or molestation” precluded coverage under
that part). Unlike the AMS exclusion, the A&B coverage’s exclusion for “sexual assault, abuse
or molestation” does not include broad language barring any “suit” for damages that is “in any
way related to, to any extent,” to the “exploitation” of any person. (See Crow Decl. Ex. B, at 99-
100, 131.)

PAGE 14 – OPINION AND ORDER
        Case 3:20-cv-01063-SB          Document 28       Filed 11/20/20      Page 15 of 19




or threats of harmful or offensive contact.” (Crow Decl. Ex. B, at 100.) The A&B coverage

excludes coverage for (1) “‘[b]odily injury’ or ‘property damage’ expected or intended from the

standpoint of the insured,” and (2) “sexual assault, abuse or molestation.” (Crow Decl. Ex. B, at

100.)

                         a.    Expected or Intended Injury

        ASIC argues that the A&B coverage’s exclusion for expected or intended injury “applies

here to preclude a duty to defend[.]” (See Def.’s Resp. at 14, stating as much and incorporating

arguments from pages seven though nine by reference). Citing the Oregon Court of Appeals’

opinion in Mutual of Enumclaw v. Merrill, 794 P.2d 818, 820 (Or. Ct. App. 1990), ASIC argues

that the Court “should infer intent based on the harm alleged” and that OTRA “cannot claim that

it did not expect R.S. to be harmed when R.S.’s allegations make clear that it either knew or was

willfully ignorant to her status as minor, when it allegedly coerced her to perform for adult men.”

(Def.’s Resp. at 7-8.)

        Merrill is distinguishable. Merrill was a declaratory judgment action that an insurer filed

against its insured (“Merrill”) and his minor granddaughter. 794 P.2d at 819. The insurer argued

that it had “no duty to defend or indemnify Merrill in [his granddaughter’s] underlying action

against him, in which she allege[d] that he sexually molested her and thereby caused physical

and emotional injuries.” Id. In so arguing, the insurer relied on a policy exclusion for “‘bodily

injury . . . which is either expected or intended from the standpoint of the insured.’” Id. The

Oregon Court of Appeals held that the insurer had no duty to defend or indemnify, explaining

that it “d[id] not matter” whether Merrill “subjectively intend[ed] the specific injuries” that his

granddaughter sustained, or “any injuries,” because “an injurious intent is necessarily inferred

from this type of intentional misconduct.” Id. at 820.



PAGE 15 – OPINION AND ORDER
        Case 3:20-cv-01063-SB         Document 28        Filed 11/20/20     Page 16 of 19




       Unlike in Merrill, here R.S. did not allege only intentional misconduct. On the contrary,

R.S. alleged, among other things, that OTRA negligently failed to discover that she was a minor

and failed to discover that others on its premises were engaging in illegal conduct. Cf. Merrill,

794 P.2d at 820 (finding that the insurer did not have a duty to defend or indemnify based on an

exclusion for injury that is expected or intended from the insured’s standpoint, and noting that

neither party challenged trial court’s “finding that Merrill’s acts of molestation were

intentional”). Thus, unlike in Merrill, the FAC here includes allegations of negligent conduct

from which the Court cannot infer an injurious intent as a matter of law.

       Furthermore, the Oregon Supreme Court has explained that a “court should only infer

that the insured had a subjective intent to cause harm or injury as a matter of law when such

subjective intent is the only reasonable inference that may be drawn from the insured’s conduct.”

Allstate Ins. Co. v. Stone, 876 P.2d 313, 315 (Or. 1994) (citing Nielsen, 583 P.2d at 547-48).

Here, the Court cannot conclude that the only reasonable inference to draw from the FAC’s

allegations is that OTRA had a subjective intent to cause harm to R.S. Rather, there are a number

of reasonable inferences the Court could draw from OTRA’s alleged conduct given the FAC’s

liberal use of the disjunctive “or” in describing who engaged in the challenged conduct and

whether such conduct was done intentionally, recklessly, or negligently.

       For these reasons, ASIC has failed to demonstrate that the A&B coverage’s exclusion for

expected or intended injury applies here.

                       b.      Sexual Assault, Abuse, or Molestation

       ASIC also argues that the A&B coverage’s exclusion for “sexual assault, abuse, or

molestation applies to preclude coverage.” (Def.’s Resp. at 15.) As explained below, the Court

disagrees.



PAGE 16 – OPINION AND ORDER
        Case 3:20-cv-01063-SB         Document 28       Filed 11/20/20     Page 17 of 19




        The A&B coverage excludes coverage for “sexual assault, abuse or molestation.” (Crow

Decl. Ex. B, at 100.) According to ASIC, “an ‘assault or battery’ will only be covered [under the

A&B coverage] when it is not of a sexual nature.” (Def.’s Mot. Summ. J. at 21; see also Pl.’s

Resp. at 18, noting that ASIC “concede[d] in its motion” that an assault or battery will be

covered under the A&B coverage “‘when it is not of a sexual nature’”). ASIC argues that the

A&B coverage’s exclusion for sexual assault, abuse, or molestation applies here because “[t]he

harmful or offensive conduct that is alleged to have befallen R.S. is clearly of a sexual nature”

and “there are no allegations that R.S. was touched in any non-sexual manner by the adult

patrons, employees, and other third-parties present at [OTRA’s] strip club.” (Def.’s Mot. Summ.

J. at 21-22.)

        Contrary to ASIC’s argument, the FAC included allegations that R.S. was subjected to

non-sexual contact at The Safari Showclub. For example, R.S. alleged that OTRA breached its

duties by, among other things, failing to (1) prevent “customers and other third persons

from . . . touching [R.S.] in sexual or non-sexual ways,” and (2) protect R.S. from customers who

“touch[ed] her in sexual or non-sexual ways.” (Crow Decl. Ex. A, at 15.)

        ASIC asserted at oral argument that any alleged non-sexual harmful or offensive contact

here would necessarily fall under the “abuse” exclusion, but the Court agrees with OTRA that

the term “sexual” preceding the series “assault, abuse or molestation” modifies all of the words

that follow, and therefore allegations of non-sexual “abuse” are not excluded from coverage. See

generally Lindenberg v. Jackson Nat’l Life Ins. Co., No. 2:13-cv-02657, 2014 WL 11332306, at

*7 (W.D. Tenn. Dec. 9, 2014) (“The series-qualifier canon states that ‘a modifier at the

beginning or end of a series of terms modifies all the terms.’ The series-qualifier canon applies

‘where the modifying clause undeniably applies to at least one [term] and makes sense with



PAGE 17 – OPINION AND ORDER
        Case 3:20-cv-01063-SB          Document 28       Filed 11/20/20     Page 18 of 19




all.’”) (citations and ellipses omitted). Indeed, to interpret “abuse” without the modifier, as ASIC

suggests, would exclude from assault and battery coverage any allegations of physical abuse,

which would effectively eliminate the assault and battery coverage altogether. See ZRZ Realty

Co. v. Beneficial Fire & Cas. Ins. Co., 194 P.3d 167, 178 (Or. App. 2008) (“Under Oregon law,

the purpose of an exclusion in an insurance policy is to eliminate coverage that, were it not for

the exclusion, would otherwise exist.”) (citation omitted). At best, the term “abuse” as used in

the exclusion is ambiguous, and therefore must be construed against ASIC. See N. Pac. Ins. Co.

v. Hamilton, 22 P.3d 739, 742 (Or. 2001) (holding that “‘any reasonable doubt as to the intended

meaning’” of a term in an insurance policy “‘will be resolved against the insurance company and

in favor of extending coverage to the insured’”) (citations omitted).

       In summary, although R.S. alleges some conduct that is outside the Policy’s coverage,

she also alleges conduct that could subject OTRA to liability for covered conduct. Specifically,

R.S. alleges in the FAC that OTRA failed to discover that customers and unnamed third parties

touched R.S. in non-sexual ways on the club’s premises and failed to prevent them from doing

so. Thus, the FAC includes allegations of harmful or offensive contact that is covered by the

A&B coverage and not subject to the “expected or intended injury” or “sexual assault, abuse or

molestation” exclusions. Accordingly, the Court concludes that OTRA has met its burden of

proving coverage under the A&B coverage and ASIC has failed to meet its burden of proving an

exclusion from coverage, and therefore ASIC had a duty to defend OTRA in the Underlying

Lawsuit.5 See Ledford, 877 P.2d at 83 (“[E]ven if the complaint alleges some conduct outside the

coverage of the policy, the insurer may still have a duty to defend if certain allegations of the



       5
         In light of the Court’s holding, it need not reach the issue of whether ASIC also had a
duty to defend under Coverage A, Coverage B, or the Liquor Liability Coverage Form.

PAGE 18 – OPINION AND ORDER
        Case 3:20-cv-01063-SB          Document 28     Filed 11/20/20   Page 19 of 19




complaint, without amendment, could impose liability for conduct covered by the policy.”)

(emphasis added) (citation omitted).

                                         CONCLUSION

       For the reasons stated, the Court DENIES ASIC’s motion for summary judgment (ECF

No. 12) and GRANTS OTRA’s motion for partial summary judgment (ECF No. 15).

       IT IS SO ORDERED.

       DATED this 20th day of November, 2020.


                                                     HON. STACIE F. BECKERMAN
                                                     United States Magistrate Judge




PAGE 19 – OPINION AND ORDER
